Citation Nr: 1423046	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-11 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for voiding dysfunction associated with multiple sclerosis, for the time period from November 4, 2011.

2.  Entitlement to an initial evaluation in excess of 30 percent for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis, for the time period from November 2, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for bowel dysfunction associated with multiple sclerosis, for the time period from May 31, 2010.

4.  Entitlement to an initial compensable evaluation for erectile dysfunction associated with multiple sclerosis, for the time period from November 12, 2010.

5.  Entitlement to the assignment of a separate evaluation for voiding dysfunction associated with multiple sclerosis, for the time period prior to November 4, 2011.

6.  Entitlement to the assignment of a separate evaluation for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis, for the time period prior to November 2, 2010.

7.  Entitlement to the assignment of a separate evaluation for bowel dysfunction associated with multiple sclerosis, for the time period prior to May 31, 2010.

8.  Entitlement to the assignment of a separate evaluation for erectile dysfunction associated with multiple sclerosis, for the time period prior to November 12, 2010.

9.  Entitlement to the assignment of a separate evaluation for dementia associated with multiple sclerosis, for the time period prior to April 28, 2006.

10.  Entitlement to an initial evaluation in excess of 70 percent for dementia associated with multiple sclerosis, for the time period from April 28, 2006.

11.  Entitlement to the assignment of a separate evaluation for multiple sclerosis with weakness of the right lower extremity, for the time period prior to April 7, 2011.

12.  Entitlement to an initial evaluation in excess of 20 percent for multiple sclerosis with weakness of the right lower extremity, for the time period from April 7, 2011.

13.  Entitlement to the assignment of a separate evaluation for weakness of the left lower extremity associated with multiple sclerosis, for the time period prior to April 7, 2011.

14.  Entitlement to an initial evaluation in excess of 20 percent for weakness of the left lower extremity associated with multiple sclerosis, for the time period from April 7, 2011.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1982.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2005, March 2006, December 2010, July 2011, April 2012, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

During the March 2013 Board hearing, the Veteran and his attorney raised the issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  As this claim has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The issues enumerated from 5 to 15 on the title pages above are remanded to the RO.

FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial evaluation in excess of 40 percent for voiding dysfunction associated with multiple sclerosis, for the time period from November 4, 2011, was requested.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial evaluation in excess of 30 percent for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis, for the time period from November 2, 2010, was requested.

3.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for bowel dysfunction associated with multiple sclerosis, for the time period from May 31, 2010, was requested.

4.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable evaluation for erectile dysfunction associated with multiple sclerosis, for the time period from November 12, 2010, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 40 percent for voiding dysfunction associated with multiple sclerosis, for the time period from November 4, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 30 percent for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis, for the time period from November 2, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for bowel dysfunction associated with multiple sclerosis, for the time period from May 31, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of entitlement to an initial compensable evaluation for erectile dysfunction associated with multiple sclerosis, for the time period from November 12, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to an initial evaluation in excess of 40 percent for voiding dysfunction associated with multiple sclerosis; entitlement to an initial evaluation in excess of 30 percent for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis; entitlement to an initial evaluation in excess of 10 percent for bowel dysfunction associated with multiple sclerosis; and entitlement to an initial compensable evaluation for erectile dysfunction associated with multiple sclerosis in May 2012.  

During his March 2013 videoconference hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to an initial evaluation in excess of 40 percent for voiding dysfunction associated with multiple sclerosis, for the time period from November 4, 2011, is dismissed.

The appeal for entitlement to an initial evaluation in excess of 30 percent for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis, for the time period from November 2, 2010, is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for bowel dysfunction associated with multiple sclerosis, for the time period from May 31, 2010, is dismissed.

The appeal for entitlement to an initial compensable evaluation for erectile dysfunction associated with multiple sclerosis, for the time period from November 12, 2010, is dismissed.


REMAND

A longitudinal review of the record revealed that the Veteran initially filed a claim for entitlement to service connection for multiple sclerosis that was received by the RO on January 7, 2005.  In a July 2005 rating decision, the RO denied service connection for multiple sclerosis.  After the Veteran submitted additional evidence in August 2005, the RO confirmed and continued the denial of entitlement to service connection for multiple sclerosis in a March 2006 rating decision.  In March 2006, the Veteran filed a timely notice of disagreement with the denial of service connection.  In May 2006, the RO issued a statement of the case, and the Veteran perfected an appeal in June 2006.

The Board denied the claim of entitlement to service connection for multiple sclerosis in a May 2009 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2010 Joint Motion for Remand (Joint Motion), the Court issued an Order that same month, remanding the matter for development in compliance with the Joint Motion.  In July 2010, the Board then remanded the matter for additional development.  Thereafter, in a December 2010 rating decision, the RO granted service connection for multiple sclerosis, assigning an initial 30 percent rating, effective January 7, 2005, under 38 C.F.R. § 4.124a, Diagnostic Code 8018.

The Veteran filed a claim of entitlement to service connection for dementia secondary to his service-connected multiple sclerosis that was received by the RO on December 22, 2010.  The Veteran then filed a timely notice of disagreement in January 2011, in which he objected to the initially assigned single 30 percent evaluation for multiple sclerosis in the December 2010 rating decision.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 8018, multiple sclerosis warrants a minimum evaluation of 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 30 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.  

In a July 2011 rating decision, the RO granted service connection for dementia associated with multiple sclerosis, assigning an initial 50 percent rating, effective December 22, 2010.  In August 2011, the Veteran filed a notice of disagreement with the "effective date" assigned in the July 2011 rating decision.  

In an April 2012 rating decision, a Decision Review Officer (DRO) suspended the single 30 percent evaluation, initially assigned effective January 7, 2005, under Diagnostic Code 8018 for multiple sclerosis and proceeded to assign separate ratings for the Veteran's residuals of multiple sclerosis.  The DRO granted entitlement to service connection for voiding dysfunction associated with multiple sclerosis, assigning a 40 percent rating, effective November 4, 2011.  The DRO also awarded entitlement to service connection for bowel dysfunction associated with multiple sclerosis, assigning a 10 percent rating, effective November 4, 2011.  In addition, the DRO granted entitlement to separate ratings for weakness in the right and left lower extremities associated with multiple sclerosis, assigning a 20 percent rating for each extremity, effective April 7, 2011.  The DRO also granted entitlement to service connection for erectile dysfunction associated with multiple sclerosis, assigning noncompensable rating, effective November 12, 2010.  Finally, the DRO awarded a 70 percent rating for dementia associated with multiple sclerosis, effective April 28, 2006.  The Board notes that the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignments of benefits is not considered to have resolved his initial rating claim for multiple sclerosis.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the RO issued two separate statements of the case, and the Veteran then perfected an appeal in May 2012.  After issuing a supplemental statement of the case in November 2012, the matters were sent to the Board for adjudication.  In a December 2012 rating decision, a DRO awarded an earlier effective date of May 31, 2010, for the award of service connection for bowel dysfunction.  

In a fax sent to the RO on May 23, 2013, the Veteran's attorney indicated that the Veteran disagreed with "effective dates" assigned for his service-connected right lower extremity, left lower extremity, voiding dysfunction, dementia, and bowel dysfunction disabilities.  

Here, the Veteran's appeal originated from the December 2010 rating decision that granted service connection and assigned an initial single 30 percent evaluation for multiple sclerosis, effective January 7, 2005.  As noted above, the Veteran filed a timely notice of disagreement in January 2011, in which he objected to the initially assigned single 30 percent evaluation for multiple sclerosis.  While the Veteran and his attorney have continually requested earlier effective dates for the separate ratings later assigned for the Veteran's residuals of multiple sclerosis in the April 2012 rating decision, the Veteran and his attorney are actually appealing the original assignment of disability evaluations following an award of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board is cognizant that the Veteran's rating for multiple sclerosis was bifurcated and increased during the course of the appeal; however, the claim for a higher initial rating for multiple sclerosis remains before the Board because the staged ratings assigned for the residuals of multiple sclerosis remain less than the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues on appeal do not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  Based on the foregoing discussion, the Board is remanding the increased rating claims enumerated from 5 to 14 on the title pages back to the RO for readjucation based consideration of the evidence during the entire appeal period, with exception of those claims that were addressed and dismissed for the periods in the decision above.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The October 2012 VA Multiple Sclerosis examination report is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected right lower extremity weakness and left lower extremity weakness associated with multiple sclerosis.  The October 2012 VA examiner specifically indicated that the Veteran had no muscle atrophy attributed to multiple sclerosis.  However, during his March 2013 Board hearing, the Veteran asserted that he has atrophy of the thighs.

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  As such, the Board finds that a remand for an additional VA examination is warranted in order to obtain findings that are more recent and to fully consider all asserted bilateral lower extremity symptomatology associated with multiple sclerosis.  

Finally, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is inextricably intertwined with the other initial rating claims being remanded herein.  For this reason, the Board finds that the claim for entitlement to TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

In this case, the Veteran's service-connected disabilities are currently rated as follows: dementia associated with multiple sclerosis (rated as 70 percent disabling); lumbar strain with degenerative disc disease (rated as 40 percent disabling); voiding dysfunction associated with multiple sclerosis (rated as 40 percent disabling); diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis (rated as 30 percent disabling); multiple sclerosis with weakness of the right lower extremity (rated as 20 percent disabling); weakness of the left lower extremity associated with multiple sclerosis (rated as 20 percent disabling); right knee subpatellar chondromalacia (rated as 10 percent disabling); bowel dysfunction associated with multiple sclerosis (rated as 10 percent disabling); scars of the right frontal area and left forearm (rated as noncompensable); and erectile dysfunction associated with multiple sclerosis (rated as noncompensable).  The combined rating was 100 percent, effective November 4, 2011.  

Evidence of record detailed that the Veteran went on medical retirement from his civilian position with the Air Force in November 2012.  However, the Veteran has asserted that his employer provided a protected work environment with accommodations to allow him to continue working once he began being treated for multiple sclerosis.  The RO has most recently denied entitlement to TDIU in a November 2012 supplemental statement of the case, noting that the issue was moot because the Veteran was already in receipt of a 100 percent combined schedular rating.  The RO further stated that the Veteran would not be entitled to any additional special monthly compensation based on a grant of entitlement to TDIU.

The Board recognizes the fact that the Veteran is currently in receipt of a combined 100 percent schedular rating for his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  However, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  During the March 2013 Board hearing, the Veteran's attorney argued that the matter of entitlement to TDIU was not moot, as the Veteran's service-connected dementia by itself renders him totally disabled and his other service-connected disabilities associated with multiple sclerosis independently prevented him from working.  On readjudication of the matter of entitlement to TDIU, the RO must provide a thorough discussion of these concepts in conjunction with the evidence of record as well as the assertions of the Veteran and his attorney. 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Salt Lake City VAMC from November 2012 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected weakness in the right and left lower extremities associated with multiple sclerosis.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the weakness in the right lower extremity associated with multiple sclerosis and the weakness in the left lower extremity associated with multiple sclerosis results in moderately severe incomplete paralysis of the sciatic nerve; severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; or complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost). 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims enumerated from 5 to 15 on the title pages of this decision, taking into consideration all relevant evidence associated with the evidence of record since January 2005.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


